Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 1 of 8 PageID #: 853




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CONNIE FREESE,                                   )
                                                  )
        Plaintiff,                                )
                                                  )       1:18-cv-4016-JMS-MPB
                vs.                               )
                                                  )
 HONDA MANUFACTURING OF INDIANA, LLC,             )
                                                  )
        Defendant.                                )

                                             ORDER

        At the October 5, 2020 final pre-trial conference, the Court took under advisement certain

 objections by Defendant Honda Manufacturing of Indiana, LLC ("HMIN") to Plain tif f Con n ie

 Freese's Witness List, [Filing No. 58], and Exhibit List, [Filing No. 59], as well as some issues

 raised in HMIN's Motion in Limine, [Filing No. 66]. This Order addresses those outstanding

 matters.

                                                 I.
                              PROPOSED WITNESS PATTY HOWARD

        Ms. Freese listed former HMIN employee Patty Howard on her Trial Witness List.

 [Filing No. 58 at 1.] At summary judgment, Ms. Freese submitted an affidavit by Ms. Howard,

 which the Court excluded, concluding that Ms. Freese had not properly disclosed Ms. Howard as

 a witness and had not made any argument that the failure to disclose was substantially justified

 or harmless. [Filing No. 48 at 18-19.]

        HMIN objects to Ms. Howard's inclusion on the witness list, [Filing No. 74], and seeks in

 its Motion in Limine to exclude Ms. Howard's testimony from trial, [Filing No. 67 at 8-9].

 Specifically, HMIN argues that Ms. Howard should not be permitted to testify because she was

 not disclosed as a witness during discovery. [Filing No. 67 at 8-9; Filing No. 74 at 1-2.]

                                                      1
Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 2 of 8 PageID #: 854




        In response, Ms. Freese argues that Ms. Howard's testimony was offered at summary

 judgment in place of testimony from Ken Delbridge, another HMIN employee, who was

 identified during discovery but was unavailable at the summary judgment stage. [Filing No . 7 3

 at 4.] Ms. Freese further argues that, because HMIN never sought to depose Mr. Delbridge, it is

 unlikely that HMIN would have deposed Ms. Howard, and because HMIN is aware of the

 contents of Ms. Howard's affidavit offered at summary judgment, it will not be unfairly surprised

 by the content of her testimony at trial. [Filing No. 73 at 4.] At the final pre-trial conference,

 Ms. Freese also argued that Ms. Howard was not disclosed during discovery because at that time,

 Ms. Howard was unavailable by virtue of being employed by HMIN and because she faced

 losing lose her job if she testified, but she has since retired and become available.

        "If a party fails to provide information or identify a witness [in the Initial Disclosu re o r

 during discovery] as required by [Federal Rule of Civil Procedure] 26(a) or (e), the party is n o t

 allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a

 trial, unless the failure was substantially justified or is harmless." Fed. R. Civ. P. 37(c)(1). "Th e

 exclusion of non-disclosed evidence is automatic and mandatory under Rule 37(c)(1) unless non-

 disclosure was justified or harmless." Musser v. Gentiva Health Servs., 356 F.3d 751, 758 (7th

 Cir. 2004) (citing Finley v. Marathon Oil Co., 75 F.3d 1225, 1230 (7th Cir. 1996)).

        Here, Ms. Freese has not made the required showing of justification or harmlessness to

 prevent the exclusion of Ms. Howard's testimony. Ms. Howard's employment with HMIN did

 not render her unavailable to serve as a witness, did not preclude Ms. Freese from disclosing Ms.

 Howard as a potential witness, and would not have precluded Ms. Howard from testifying. Ms.




                                                       2
Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 3 of 8 PageID #: 855




 Freese has therefore not offered a substantial justification for failing to disclose Ms. Howard at

 the appropriate time. 1

         Furthermore, the Court cannot say that the failure to disclose Ms. Howard was harmless.

 Regardless of whether HMIN would have elected to depose Ms. Howard, it was deprived of the

 opportunity to do so. It was also unable to investigate Ms. Howard's potential relationship to this

 case through its other discovery efforts or the deposition of Ms. Freese.

         For these reasons, HMIN's objection to Ms. Freese's Witness List regarding Ms. Howard

 is SUSTAINED and HMIN's Motion in Limine is GRANTED to the extent that Ms. Howard

 will not be permitted to testify at trial.

                                                 II.
                    MS. FREESE'S PROPOSED EXHIBIT 5 (THE YOUTUBE VIDEO)

         Ms. Freese included on her Trial Exhibit List a YouTube video "depicting [the] assembly

 line manufacturing process at [HMIN]'s Greensburg, Indiana plant." [Filing No. 59 at 1.] Ms.

 Freese also attempted to submit this video at summary judgment, but the Court excluded it based

 on Ms. Freese's failure to disclose it during discovery and her lack of argument demonstrating

 why such failure was substantially justified or harmless. [Filing No. 48 at 18-19.]

         HMIN objects to Ms. Freese's inclusion of the YouTube video on her exhibit list, [Filin g

 No. 75 at 2-4], and seeks in its Motion in Limine to exclude the video from trial, [Filing No . 6 7

 at 8-9]. HMIN argues that the video was not properly disclosed during discovery. [Filing No. 67

 at 8-9; Filing No. 75 at 3.] HMIN also asserts that the video should be excluded because Ms.

 Freese cannot properly authenticate it, it is not relevant, and any limited probative value it may




 1 The Court notes that co-workers are frequently witnesses in employment cases, and their
 engagement might well be considered a protected activity.
                                                       3
Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 4 of 8 PageID #: 856




 have is outweighed by the risk of unfair prejudice and confusion of the issues. [Filing No. 6 7 at

 9; Filing No. 75 at 3-4.]

        In response, Ms. Freese argues that she can authenticate the video by testifying that it

 accurately depicts the interior of HMIN's Greensburg factory and the assembly line on which she

 worked. [Filing No. 73 at 4.] She asserts that the law does not require her to have knowledge of

 who produced or uploaded the video, and it is sufficient for her to testify that the video is an

 accurate depiction of plant operations. [Filing No. 73 at 4.]

        The Court need not determine whether Ms. Freese could properly authenticate the

 YouTube video because the video was not properly disclosed during discovery. Ms. Freese

 offers no explanation for the failure to disclose the video and does not offer any argument that

 the failure was substantially justified. Although she suggested in her argument at the f inal pre-

 trial conference that HMIN will not be unfairly surprised by the video because she attempted to

 introduce it at summary judgment, the Court cannot say that the failure to disclose was harmless.

 Because the video was not properly disclosed, HMIN was deprived of the opportunity to conduct

 discovery to determine, for example, who produced and uploaded the video and for what purpose

 and whether the video was altered prior to being uploaded.

        HMIN's objection to Ms. Freese's Exhibit List as it relates to the YouTube video is

 SUSTAINED, and HMIN's Motion in Limine is GRANTED to the extent that the YouTube

 video may not be admitted at trial.

                                                III.
                 MS. FREESE'S PROPOSED EXHIBIT 6 (THE OPERATING MANUAL)

        Ms. Freese listed on her Trial Exhibit List the "[o]perating manual describing the

 movements and physical activities required for Freese's work on [HMIN]'s C4 assembly lin e."

 [Filing No. 59 at 1.]


                                                       4
Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 5 of 8 PageID #: 857




        HMIN objects to this proposed exhibit on several grounds. [Filing No. 75 at 4-6.] First,

 HMIN argues that the manual cannot be properly authenticated because: (1) the document is not

 in the typical format HMIN generally uses for operation standards, and instead is in a format

 akin to a PowerPoint Presentation; (2) it is unclear who specifically gave the document to Ms.

 Freese and in what context; and (3) it is unclear whether the document has been altered. [Filin g

 No. 75 at 5.] HMIN also argues that the manual is irrelevant because: (1) the main issu e in this

 case is whether Ms. Freese was capable of performing her job as a Process Associate, and the

 manual says nothing about the physical requirements of the various processes involved in that

 job; and (2) the manual was revised in March 2015 and therefore contains out-of-date

 information. [Filing No. 75 at 5-6.] Finally, HMIN asserts that "its operation standards are

 highly confidential documents that are not permitted to be taken outside the Greensburg, Indiana

 facility," and this particular document was marked as confidential pursuant to a Protective Order

 issued earlier in this case. [Filing No. 75 at 6 (citing Filing No. 36).]

        At the final pre-trial conference, Ms. Freese argued that the manual describes one of the

 processes she worked on prior to her injury and will assist her in describing that job and in

 explaining why, despite the job's physical requirements, she could do the job without violating

 her physical restrictions.

        The Court has viewed Ms. Freese's proposed Exhibit 6 in connection with ruling on this

 objection. However, without the benefit of hearing testimony from Ms. Freese or another

 witness she might call to address the issues of relevancy and authentication, the Court cannot

 determine the admissibility of the manual at this time. HMIN's objection to this exhibit is

 therefore OVERRULED without prejudice. HMIN may renew its objection to this exhib it at

 trial, and Ms. Freese will be required to lay the proper foundation concerning relevancy and



                                                       5
Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 6 of 8 PageID #: 858




 authenticity. If the exhibit is ultimately admitted, the Court will discuss with the parties at th at

 time whether and to what extent measures should be taken to ensure the document's

 confidentiality.

                                     IV.
  EVIDENCE REGARDING A FAILURE-TO-ACCOMMODATE CLAIM PREMISED ON MS. FREESE'S
                             PLACEMENT ON LEAVE

        HMIN argues that "any argument about HMIN placing [Ms.] Freese on leave as opposed

 to providing her with another form of accommodation – including any testimony, evidence, or

 argument regarding any alleged damages from being on leave – must be excluded at trial."

 [Filing No. 67 at 11.] Specifically, HMIN asserts that because placement on administrative leave

 is a discrete action that occurred more than 300 days prior to Ms. Freese's filing of charge of

 discrimination with the Equal Employment Opportunity Commission ("EEOC"), a failure-to-

 accommodate claim based on her placement on leave is time-barred. [Filing No. 67 at 9-11

 (citing, inter alia, Teague v. Nw. Mem'l Hosp., 492 F. App'x 680, 684 (7th Cir. 2012)).]

        In response, Ms. Freese "acknowledges that her claims are time-barred for anything prior

 to 300 days before the filing of the Charge of Discrimination," including her September 2016

 placement on administrative leave, and states that she "does not intend to pursue the placement

 on the leave of absence as a separate legal claim." [Filing No. 73 at 5.] However, Ms. Freese

 argues that she should be able to reference her placement on leave in order to describe the events

 leading up to this lawsuit, because "[t]he jury will not fully understand how she came to be

 terminated without hearing at least short references to the leave of absence." [Filin g No . 7 3 at

 5.]

        Both parties are correct that a failure-to-accommodate claim based on placement on

 administrative leave is time-barred. This is because placing Ms. Freese on leave was a discrete



                                                      6
Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 7 of 8 PageID #: 859




 act that occurred in September 2016—which is outside the 300-day window preceding the EEOC

 charge—regardless of the fact that Ms. Freese remained on leave until her termination. See

 Teague, 492 F. App'x at 684 (stating that "a refusal to accommodate is a discrete act—not an

 ongoing omission—and therefore the continuing violation doctrine does not apply "). Becau se

 Ms. Freese's failure-to-accommodate claim is based on her termination, not her placement on

 leave, she can only recover damages for her termination, not damages resulting from her

 placement on leave. Accordingly, evidence of damages resulting from Ms. Freese being on

 leave—even damages relating to the time she spent on leave within the 300-day window

 preceding the EEOC charge—is irrelevant to Ms. Freese's claim for damages based on her

 termination. Any testimony, evidence, or argument regarding any alleged damages resulting

 from being on leave is inadmissible. However, the Court agrees that reference to being placed

 on leave will be necessary to fully explain to the jury the events giving rise to this lawsuit.

         Based on the foregoing, HMIN's Motion in Limine is GRANTED IN PART AND

 DENIED IN PART as to this issue, to the extent that Ms. Freese will be permitted to ref eren ce

 the fact of being on administrative leave but will not be permitted to introduce any eviden ce or

 argument regarding her alleged damages resulting from her placement on leave.

                                                  V.
                                              CONCLUSION

         Based on the foregoing, the Court now makes the following rulings:

     •   HMIN's objection to proposed witness Patty Howard, [74], is SUSTAINED and HMIN's

         Motion in Limine, [66], is GRANTED as to Paragraph 4, to the extent that Patty Howard

         will not be permitted to testify at trial;




                                                       7
Case 1:18-cv-04016-JMS-MPB Document 86 Filed 10/08/20 Page 8 of 8 PageID #: 860




    •   HMIN's objection to the YouTube video, [75], is SUSTAINED and HMIN's Motion in

        Limine, [66], is GRANTED as to Paragraph 4, to the extent that the YouTube video will

        not be admissible at trial;

    •   HMIN's objection to Ms. Freese's proposed Exhibit 6 is OVERRULED without

        prejudice to it being renewed at trial; and

    •   HMIN's Motion in Limine, [66], is GRANTED IN PART AND DENIED IN PART as

        to Paragraph 5, to the extent that Ms. Freese will be permitted to reference her

        administrative leave for the purpose of explaining the events giving rise to this lawsuit,

        but will not be permitted to introduce evidence or argument concerning damages

        resulting from her leave or relating to an independent claim premised on her placement

        on leave.

        The Court reminds the parties that all of its evidentiary rulings are preliminary, and if a

 party believes that the opposing party has opened the door to the precluded evidence, it must ask

 the Court for leave to present that evidence.




          Date: 10/8/2020




 Distribution via ECF only to all counsel of record




                                                      8
